 PROB 12C                                                                               Report Date: March 3, 2020
(6/16)
                                                                                                  FILED IN THE
                                       United States District Court                           U.S. DISTRICT COURT
                                                                                        EASTERN DISTRICT OF WASHINGTON


                                                      for the
                                                                                         Mar 03, 2020
                                                                                             SEAN F. MCAVOY, CLERK
                                        Eastern District of Washington

                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Jeremy Dean Reeves                       Case Number: 0980 2:15CR00001-WFN-1
 Address of Offender:                                                           , Washington 99212
 Name of Sentencing Judicial Officer: The Honorable James A. Redden, Senior U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Wm. Fremming Nielsen, Senior U.S. District Judge
 Date of Original Sentence: November 8, 2011
 Original Offense:          Passing Counterfeit Currency, 18 U.S.C. § 472
 Original Sentence:         Probation - 60 months
 Probation Revocation       Prison: - 15 months             Type of Supervision: Supervised Release
 Sentence:                  TSR: - 36 months
 Asst. U.S. Attorney:       Earl A. Hicks                   Date Supervision Commenced:
 Defense Attorney:          Molly Winston                   Date Supervision Expires:


                                         PETITIONING THE COURT

To issue a warrant and to incorporate the violation(s) contained in this petition in future proceedings with the
violation(s) previously reported to the Court on 10/03/2019.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            4           Special Condition Imposed January 8, 2020: Following successful completion of inpatient
                        treatment, Mr. Reeves shall reside at a residential reentry center (RRC) for a period of up
                        to 180 days.

                        Supporting Evidence: Mr. Reeves violated the conditions of the Spokane Residential
                        Reentry Center (RRC) on March 2 and 3, 2020, and was terminated from the RRC.

                        On March 3, 2020, the undersigned officer was notified by the director of the Spokane RRC
                        that on March 2, 2020, Jeremy Reeves left work at 12 p.m. and did not return to the RRC
                        until 4:45 p.m. He did not have permission from the RRC to go anywhere else on March 2,
                        2020, and violated the rules by having unaccounted time in the community.

                        On March 3, 2020, the undersigned officer was notified by the director of the Spokane RRC
                        at 8:30 a.m., that Mr. Reeves left for work at 4:30 a.m. When Mr. Reeves’ employer was
                        contacted late that morning, they advised that Mr. Reeves never clocked into work.
                        Subsequently, the undersigned officer made an attempt to reach Mr. Reeves by phone and
Prob12C
Re: Reeves, Jeremy Dean
March 3, 2020
Page 2

                       text at 8:43 a.m. Mr. Reeves was considered to have absconded from the RRC, and was
                       terminated at 10:30 a.m.

                       At 10:45 a.m., Jeremy Reeves contacted the undersigned officer, and admitted that he did
                       not immediately go to work on March 3, 2020, and rather went to an unauthorized location,
                       and fell asleep. He further admitted that on March 2, 2020, he did leave work early, and
                       claimed that he went to a court hearing. He confirmed that he did not receive permission
                       from the RRC to leave work early and go to a court hearing.

                       At the request of Mr. Reeves’ attorney, his conditions of supervision were modified on
                       January 8, 2020, at which time he was ordered to be released to an inpatient treatment
                       program. Following completion of said inpatient treatment program, he was ordered to reside
                       at a residential reentry center for up to 180 days. Mr. Reeves acknowledged his
                       understanding of said conditions as evidenced by his reporting to the RRC upon completion
                       of inpatient treatment on February 15, 2020.

The U.S. Probation Office respectfully recommends the Court to incorporate the violation(s) contained in this petition
in future proceedings with the violation(s) previously reported to the Court, and that the Court issue a warrant.



                                          I declare under penalty of perjury that the foregoing is true and correct.
                                                            Executed on:      03/03/2020
                                                                              s/Richard Law
                                                                              Richard Law
                                                                              U.S. Probation Officer



 THE COURT ORDERS
 [ ] No Action
 [X] The Issuance of a Warrant
 [ ] The Issuance of a Summons
 [ X] The incorporation of the violation(s) contained in this
      petition with the other violations pending before the
      Court.
 [ ] Defendant to appear before the Judge assigned to the
      case.
 [X ] Defendant to appear before the Magistrate Judge.
 [ ] Other

                                                                              Signature of Judicial Officer

                                                                                 3/3/2020
                                                                              Date
